United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30858
                       USDC No. 3:05-CV-347



LANCE HANSON AYERS,

                                    Plaintiff-Appellant,

versus

482018-DIV: “N”; ALLEN CORRECTIONAL; 19TH JUDICIAL,

                                    Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:1

     Lance Ayers, Louisiana prisoner # 122241, appeals the

district court’s dismissal of his complaint for failure to comply

with a court order to amend his pleadings.    As a threshold

matter, this court is obligated to examine sua sponte the basis

of its jurisdiction.   See Williams v. Chater, 87 F.3d 702, 704

(5th Cir. 1996).   At the same time he filed his notice of appeal,

Ayers also filed a “Motion and Order to Enter Objection,” seeking

reconsideration of the district court’s dismissal order, which we


     1
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
                             O R D E R
                           No. 05-30858
                                -2-

construe as a timely-filed Rule 59(e) motion.    See Shepherd v.

Int’l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004).     The

filing of a timely FED. R. CIV. P. 59(e) motion renders a notice

of appeal ineffective until the district court enters an order

disposing of the motion.   FED. R. APP. P. 4(a)(4)(B)(i).   Ayers’s

notice of appeal is, therefore, ineffective.

     Consequently, this case must be remanded, and the record

returned, so that the district court may rule on Ayers’s post-

judgment motion “as expeditiously as possible, consistent with a

just and fair disposition thereof.”   Burt v. Ware, 14 F.3d 256,

261 (5th Cir. 1994).   The clerk of this court shall process the

appeal immediately upon the return of the case from the district

court.

     LIMITED REMAND.